On September 6, 2006, this court issued an order finding that respondent had engaged in the unauthorized practice of law, enjoined him from actions constituting the unauthorized practice of law, imposed a civil penalty in the amount of $50,000, and ordered respondent to pay board costs in the amount of $4,218.13. On January 26, 2007, respondent filed a motion for stay of judgment. Relator filed a memo opposing the motion. Upon consideration thereof,
It is ordered by the court that respondent’s motion for stay of judgment is denied.